Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Response to Amendment
Applicant’s response and amendments to the claims filed on 04/22/2022 have been acknowledged. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aaronson (WO 2017/079442 A1). 
Aaronson teaches a method of treating a tumor in a subject having a p53 DNA contact mutation comprising administering a Rho kinase (ROCK) inhibitor (see entire document, in particular, Abstract, Summary of the Disclosure, Methods of Treating Hematologic Malignancies section), wherein the tumor can be bladder, breast, colon, kidney, liver, lung, head and neck, gallbladder, ovary, pancreas, stomach, cervix, thyroid, prostate, or skin carcinoma (Para. 0024), and the ROCK inhibitor may be Fasudil, Glycyl-H- 1 152, or SR 3677 (Para. 0043). Further, the ROCK inhibitor may be administered orally, intravenously, intraperitoneally, intramuscularly, subcutaneously, intrademally, intracardiaclly, intraocularly, intrathecally, intraarticularly, intraarterially, sublingually, or by application to mucosal membranes (Para. 0073). For the treatment of tumors, the inhibitors can be administered to a subject in need of treatment alone, or in combination with other antitumor or anticancer substances such as the DNA intercalators adriamycin (chemical name: doxorubicin) or bleomycin at the same or different times (Para. 0081). As evidenced by instant claim 11, doxorubicin is an anthracycline-type anticancer drug. Per the instant claims, the ROCK2 specific inhibitor fasudil or SR 3677 necessarily has the functional properties of increasing the number of solid cancer-associated dendritic cells and activating their phagocytic response to solid cancer cells.
 Thus Aaronson meets the limitations of instant claims 1-3, 7, 11, and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aaronson, as applied to claim 1-3, 7, 11, and 12 above, and in view of Broz et al, (Broz, Miranda L., et al. Cancer cell 26.5 (2014): 638-652, of record), hereinafter Broz.  
Aaronson teaches a method of treating a tumor in a subject having a p53 DNA contact mutation comprising administering a Rho kinase (ROCK) inhibitor (see entire document, in particular, Abstract, Summary of the Disclosure, Methods of Treating Hematologic Malignancies section), wherein the tumor can be bladder, breast, colon, kidney, liver, lung, head and neck, gallbladder, ovary, pancreas, stomach, cervix, thyroid, prostate, or skin carcinoma (Para. 0024), and the ROCK inhibitor may be fasudil, Glycyl-H- 1 152, or SR 3677 (Para. 0043). Further, the ROCK inhibitor may be administered orally, intravenously, intraperitoneally, intramuscularly, subcutaneously, intrademally, intracardiaclly, intraocularly, intrathecally, intraarticularly, intraarterially, sublingually, or by application to mucosal membranes (Para. 0073). For the treatment of tumors, the inhibitors can be administered to a subject in need of treatment alone, or in combination with other antitumor or anticancer substances such as the DNA intercalators adriamycin (chemical name: doxorubicin) or bleomycin at the same or different times (Para. 0081). Per the instant claims, the ROCK2 specific inhibitor fasudil or SR 3677  necessarily has the functional properties of increasing the number of solid cancer-associated dendritic cells and activating their phagocytic response to solid cancer cells.
Aaronson does not teach that that the cancer-associated dendritic cells being CD103 or CD141 positive dendritic cells is not taught. 
However, Broz teaches that CD103+ dendritic cells efficiently cross-present tumor antigens to stimulate cytotoxic T cell (CTL) function within the tumor microenvironment compared with tolerizing antigen presenting cells. Further, regressing tumors have higher proportions of these cells, T-cell-dependent immune clearance relies on them, and abundance of their transcripts in human tumors correlates with better clinical outcome (see entire document, in particular Abstract and Significance). 
It would have been obvious to one of ordinary skill in the art to use ROCK inhibitors such as fasudil to activate CD103+ DCs in a subject having cancer. One of ordinary skill in the art would have been motivated to do so in order to stimulate potent cytotoxic T cells within the tumor microenvironment and foster antitumor immunity.  Therefore, one of ordinary skill in the art would expect that activating CD103+ DCs by administering ROCK inhibitors can more effectively treat a tumor in a subject. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aaronson, as applied to claim 1-3, 7, 11, and 12 above, and in view of Wang et al, (Wang, Shang-Lin et al. The Canadian veterinary journal = La revue veterinaire canadienne vol. 57,3 (2016): 271-6.), hereinafter Wang.  
The teachings of Aaronson have been discussed above and differ from the instantly claimed invention in that it is not taught that the ROCK inhibitor is administered simultaneously or sequentially with the anthracycline-type drug mitoxantrone. 
However, Wang teaches that mitoxantrone is a synthetic antitumor antibiotic with similar action to doxorubicin, but it induces less cardiotoxicity in humans and animals (see entire document, in particular, Para. 3 of Introduction). 
It would have been obvious to one of ordinary skill in the art to substitute the anthracycline-type drug doxorubicin with mitoxantrone in the methods of treating a solid tumor with a ROCK inhibitor in combination with an anticancer drug disclosed by Aaronson. One of ordinary skill in the art would have been motivated to do so since mitoxantrone induces less cardiotoxicity in humans and animals compared to doxorubicin although it has a similar method of action. Therefore, one of ordinary skill in the art would expect that mitoxantrone administered either simultaneously or sequentially with a ROCK inhibitor such as fasudil can safely and effectively treat a tumor in a subject. 

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that artisans would have known that combinations of anticancer drugs are not always effective. For example, while Edwardson and Mokhtari are able to report combinations that already have been shown experimentally to be effective, they do not enable predicting which other combination will be effective. Applicant also states that even Aaronson provides  weak starting point for an expectation of success since Aaronson is focused on a cancer cells with elevated transcriptional activity of TEAD/YAP due to mutations in p53. 
 Applicant further argues that with respect to the state of the art, any expectation of success is undermined by clinical trial results reported for AT3148, the only ROCK inhibitor under clinical trial for treating melanoma. In particular, phase 1 clinical trials of AT13148 were discouraging due to a narrow therapeutic indicator and pharmacokinetic profile, despite the fact that AT13148 has a very potent inhibiting effect against ROCK1 and ROCK2. Applicant asserts that only the present application teaches the efficacy of a combination approach comprising administering (i) a ROCK inhibitor to promote phagocytosis and DC maturation and (ii) an anthracycline-type anticancer agent, which acts as an immunogenic apoptosis inducer. Moreover, Applicant states that only the present application shows that the claimed methods achieve a synergistic effect by leveraging the innate immune response. This is in contrast to the anti-cancer drug cisplatin, which did not improve the anti-tumor effect of the ROCK inhibitor Y27632 when used in combination. 
In response to applicant’s argument of no reasonable expectation of success to arrive at the instantly claimed invention based on the unpredictable nature of combination therapy using anticancer drugs, Examiner notes that while at least some degree of predictability is required, obviousness does not require absolute predictability (see MPEP 2143.02). Pinzon-Daza et al.(Pinzón-Daza, Martha L., et al. Journal of Cerebral Blood Flow & Metabolism 34.8 (2014): 1258-1269) has demonstrated that the combination of the ROCK inhibitor Y27632 and anthracycline drug doxorubicin significantly decreases the long-term proliferation of glioblastoma cells. Specifically, the exposure to Y27632 followed by doxorubicin strongly increased the release of lactate dehydrogenase, the cleavage of caspase-3, and the percentage of tumor cells arrested in G2/M phase. Such combination also increased the amount of cells in pre-GI phase, an index of apoptotic cells, and decreased the number of tumor cells in S phase. However, cytotoxicity was not achieved by either the ROCK inhibitor or anthracycline-type drug alone (see entire document, in particular, right column on Page 1263 and Figure 5).Thus, there is a degree of predictability that the combination of a ROCK inhibitor and anthracycline-type drug can effectively treat cancer known in the prior art.   Moreover, the cancer cells recited in the instant claims are generic, and the specific type of cancer cell disclosed by Aaronson is a species falling within the claimed genus and thus will anticipate the genus (see MPEP 2131.02). Lastly, the features upon which applicant alleges are present (e.g, the combination of a ROCK inhibitor and anthracycline-type drug achieving a synergistic effect by leveraging the innate immune response and/or having an anti-tumor effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Lastly, it should be noted that the claims are not limited to the species of specific drug combinations argued by Applicant as the claims encompass large genera of compounds. 
Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644